Citation Nr: 1817998	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In September 2016, the Board remanded the case for further development, to include providing the Veteran with adequate VA examinations in connection with his claims. 

In December 2016, the RO granted service connection for bilateral eye disability.  This grant of service connection is considered a full grant of the benefits on appeal for the Veteran's bilateral eye disability claim.  As such, this issue is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional remand is necessary in order to ensure that the Veteran is provided with adequate VA etiology opinions in connection with his claims, as well as to obtain outstanding VA medical records. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.



In its September 2016 remand, the Board requested a new examination as it found the prior August 2008 and May 2010 VA examiners' opinions inadequate to decide the claim.  

Thus, in its September 2016 remand directives, the Board asked that the examiner confirm review of the claims file and provide a clear rationale for all opinions given, which should include a discussion of the facts and medical principles involved and the Veteran's lay assertions.

In October 2016, the Veteran was afforded an additional VA examination for his shoulder and back disabilities and provided opinions unfavorable toe the claims.

In a March 2018 informal hearing presentation, the Veteran's representative challenged the adequacy of the October 2016 VA examinations on the grounds that the examiner did not indicate that he or she reviewed the Board's remand as requested by the Board.  However, the examiner did note a complete review of the Veteran's VA e-folder (VBMS or Virtual VA) and CPRS.  Nevertheless, for the reasons expressed below, the Board finds that the opinions do not consider lay evidence, despite the specific remand directive to do so.  

In regards to the shoulder condition, the October 2016 VA examiner opined that it was not related to service, because based on review of the medical records and his clinical experience, there was absolutely no evidence of any left shoulder joint 
condition during service, and the first time the Veteran was seen for a left shoulder problem was during that examination.  However, the examiner failed to discuss the Veteran's lay assertions of record, which were specifically noted in the prior remand.   

In regards to the back condition, the October 2016 VA examiner acknowledged that the same diagnosis of lumbar strain was present both during the examination and during service, but still determined that the two are not related.  The examiner explained that the muscle strain during service was a muscle issue that had resolved.  The examiner concluded that since there are no medical records until 30 years after separation from service, a nexus cannot be made.  Here again, the examiner ignored the Board's directive, which specifically asked that the Veteran's competent lay reports of continuous back pain since service be considered, regardless of the availability of any contemporaneous medical records to corroborate such statements.  

Lastly, as noted by the Veteran's representative, although he submitted a waiver of RO jurisdiction in December 2016, later that month, he specifically identified VA treatment records for his back and shoulder disabilities, and asked that the RO and the Board review these records.  There is no indication however that the RO made an attempt to request those records, in fact, the most recent VA treatment notes associated with the claims file date back to April 2016. Updated VA medical records should therefore be obtained to ensure that the record is complete.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records are associated with the claims file, specifically to include primary care medical records from VAOPC Tallahassee, Florida that were identified by the Veteran in a December 24, 2016 statement in support of claim.   

2.  Thereafter, return the claims file to an appropriate examiner for an addendum opinion regarding the nature 
and etiology of claimed low back and left shoulder disabilities.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  ** The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  




After a complete review of the record, the examiner should respond to the following with complete rationale:

(a)  Provide opinion as to whether it is at least as likely as not (i.e., a 50 or greater percent probability) that the Veteran's low back disability had its onset in or is otherwise related to his active duty service.  

*In doing so, address the Veteran's competent reports of having had continuing low back symptoms since service, and clarify whether the lumbar spine strain in service is or is not an early manifestation of the current lumbar spine strain.   

(b) Provide opinion as to whether it is at least as likely as not (i.e., a 50 or greater percent probability) that the Veteran's left shoulder disability had its onset in or is otherwise related to his active duty service.  In doing so, address the Veteran's competent reports of having had continuing shoulder symptoms since service.

Please note that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current disability is not related to service.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


